Citation Nr: 1445278	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for claimed residual right ankle/foot disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO.

In March 2014, the Board remanded the claim for further evidentiary development.  The case has been returned to the Board for further appellate action. 

This case is part of the Veterans Benefits Management System.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

The currently demonstrated right ankle/foot disability manifested by pain and a calcaneal spur as likely as not is due to injuries sustained during the Veteran's period of active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his residual right ankle/foot disability manifested by pain and a calcaneal spur is due to injuries that were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A ; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


II.  Service Connection

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted, the first element of service connection requires evidence of a current disability.  

On VA examination in April 2014, the Veteran was diagnosed with chronic aching pain in his right ankle that limited walking.  Additionally, on VA examination in August 2007, the Veteran was diagnosed with a calcaneal spur.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

The Veteran's service treatment records (STRs) show that he injured his right foot in August 1971.  In January 1974, the Veteran was seen in the emergency room for a right ankle sprain and diagnosed with a distal ligament strain.  He was given crutches and treated in a cast for approximately three weeks.  Thus, the Veteran has satisfied the second element of service connection.

The Veteran was afforded VA examinations in August 2007 and April 2014 to determine the likely etiology of the claimed right foot/ankle disability.  

During his August 2007 VA examination, the Veteran reported to the examiner that, for the last twenty years, he had been less active due to popping and pain in his right ankle.  On examination, the examiner noted tenderness over the lateral joint line and the presence of a calcaneal spur.  

The examiner added that the Veteran had no abnormal calluses, a normal gait, intact sensation and a stable ankle.  He was able to toe to heel walk without difficulty.  The VA examiner opined that the ankle was not service connected.   

Subsequently, the Veteran attended a VA examination in April 2014 when the examiner noted chronic aching pain in his right ankle that limited his ability to walk.  

After examining the Veteran, the VA examiner opined that the Veteran had no "medical ankle symptoms" and that the X-ray studies were normal.  Additionally, there were noted to be no post-service records indicating  any ankle problems after service.  

However, the VA examiner did not address private treatment records from March 2011 noting that the Veteran had a chronic right ankle disability that was causing lower back pain.  

The Board finds the Veteran's lay statements to be competent and credible in showing the onset of his right ankle/foot pain in service with ongoing symptoms since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).

Thus, after careful reviewing and weighing entire record, the Board finds the evidence to be in relative equipoise in showing that the right ankle/foot disability manifested by pain and a calcaneal spur, respectively, as likely as not is due to the injuries sustained by the Veteran during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for right ankle/foot injury residuals manifested by pain and a calcaneal spur is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


